Citation Nr: 1317052	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-15 207	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back disability from April 1, 2008.

2.  Entitlement to an initial compensable rating for a right thumb disability from April 1, 2008.

3.  Entitlement to an initial compensable rating for a bilateral eye disability from April 1, 2008.

4.  Entitlement to an initial compensable rating for a scar on the bottom of the left foot from April 1, 2008.

5.  Entitlement to an initial compensable rating for a scar on the dorsal aspect of the left foot from April 1, 2008.

6.  Entitlement to an initial compensable rating for a right foot osteotomy scar from April 1, 2008.

7.  Entitlement to an initial compensable rating for a right ulnar nerve surgery scar from April 1, 2008.

8.  Entitlement to a total rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to October 1986 and from June 1987 to March 2008.  The Veteran also had a period of service with a Reserve Component.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt City, Utah.  Jurisdiction over the appeal currently resides with the RO in Indianapolis, Indiana.  In August 2009, the Veteran withdrew his personal hearing request.

The Board notes that the Veteran's original notice of disagreement, received by VA in June 2008, included the issues of entitlement to increased ratings for a right knee disability, a right toe disability, and right finger disabilities.  In his substantive appeal to the Board, received by VA in April 2009, the Veteran specifically limited his appeal to the issues listed on the title page above.  Therefore, the three issues  regarding his knee, toe, and fingers are not on appeal.
In various writings to VA, the Veteran claimed that the pain caused by his service-connected disabilities caused him to leave his employment.  Therefore, the Board finds that the record raises a claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU when the appellant claims he is unable to work due to a service-connected disability).  Accordingly, the Board has jurisdiction of this issue, and has added it to the title page of this remand.

In his substantive appeal to the Board, received by VA in April 2009, the Veteran raised the issue of entitlement to service connection for a left ankle scar, as a result of the surgery in which he received the already service-connected scars on the top and bottom of his left foot.  As this issue has not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction on the claim.  It is, therefore, referred to the AOJ for appropriate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to all the issues on appeal, the Veteran was provided VA examinations in March 2008 in connection with his claims of service connection.  He has not since been provided VA examinations in connection with his claims for higher evaluations for these disabilities.  Furthermore, in statements submitted in conjunction with his notice of disagreement and his substantive appeal, the Veteran has indicated that his disabilities are more severe than the current examinations of record reflect.  His representative has reiterated this contention in the appellate brief submitted on his behalf.  Therefore, the Board finds that a remand for such examinations is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

With specific regard to the Veteran's orthopedic disabilities, given his complaints of functional loss due to pain, when readjudicating the claims, the agency of original jurisdiction must be mindful of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012) and the United States Court of Appeals for Veterans Claims (Court) holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As to the bilateral eye disability, given the fact that the Veteran filed his claim in January 2008, when readjudicating the claims, the agency of original jurisdiction must do so under the prior versions of 38 C.F.R. §§ 4.75 to 4.80 (2007) because his claim pre-dated the December 10, 2008, change in the rating criteria.  See 73 Fed. Reg. 66,543 (November 10, 2008).  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As to the scars, given the fact that the Veteran filed his claim in January 2008, the agency of original jurisdiction must be mindful to adjudicate them under the post-2002 and pre-October 2008 version of 38 C.F.R. § 4.118 (2007) because his claim post-dated the August 2002 amendment (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and pre-dated the October 2008 amendment (see 73 Fed. Reg. 54708 (September 23, 2008)).  Id.

The Veteran and his representative have implied that he has received ongoing treatment for his many service-connected disabilities since his March 2008 separation from military service.  However, only his pre-July 2011 treatment records from Dr. John Wiseman have been associated with the record on appeal.  Therefore, attempts must be made to ensure that all relevant outstanding medical records, including any post-July 2011 treatment records from Dr. Wiseman, are obtained and associated with the claims file.  

As explained above, the record raises a claim for a TDIU.  See Rice, supra.  However, the Board finds that the TDIU issue is not as yet fully developed for appellate review.  Specifically, the Veteran has not been provided with notice of the laws and regulations governing a TDIU or an examination to obtain an opinion as to whether his service-connected disabilities prevent him from working.  Therefore, the Board finds that a remand for such development is required.

Accordingly, the appeal is REMANDED for the following actions:

1.  Contact the Veteran to determine where he is receiving treatment for his service-connected disabilities.  After obtaining all necessary authorizations from the Veteran, obtain and associate with the record (physically or electronically) all of his relevant post-March 2008 VA and private treatment records, including any post-July 2011 treatment records from Dr. Wiseman.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  Provide the Veteran with notice of the laws and regulations governing a claim for a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

3.  After undertaking the above development to the extent possible, schedule the Veteran for the appropriate examinations to ascertain the current severity of his low back and right thumb disabilities, and his scars of the left foot, right foot, and right ulnar nerve area.  The examiner must review the claims file, to include any pertinent electronic evidence housed in Virtual VA.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  

a.  As to the low back and right thumb, the examination must include complete range of motion studies, including at what point in the range pain begins, if any.

b.  As to the low back and right thumb, the examination must include a discussion of the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to the degree to which this pain further limits flexion, extension, rotation, and/or side to side bending.

c.  As to the low back disability, the examiner should also provide opinions as to the following: the number of weeks of incapacitating episodes during each 12 month period during the pendency of the appeal; whether it is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; and whether it is manifested by incomplete paralysis of the sciatic nerve and, if so, whether it is mild, moderate, moderately severe, or severe or complete. 

d.  As to the right thumb disability, the examiner should also provide an opinion as to the size of the gap between the thumb and pad taking into account his pain.

e.  As to each service connected scar, the examiner should provide answers to the following questions:
	
i.  What is the scars length and width?

ii.  Is the scar superficial and unstable?

iii.  Is the scar superficial and painful?

In providing answers to the above questions, the examiner should take note of the fact that the claimant is competent and credible to report on the observable symptoms of his disorders (e.g., pain, swelling, lost motion) even when his records are negative for symptoms. 

4.  After undertaking the development in paragraphs 1-2 above, to the extent possible, schedule the Veteran for an eye examination to ascertain the severity of his bilateral eye disability.  The examiner must review the claims file, to include any pertinent electronic evidence housed in Virtual VA.  All indicated tests and studies deemed appropriate by the examiner, including a field of vision study using a Goldmann's Perimeter Chart, must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his eye disabilities.  In addition, the examiner must provide answers to the following questions:

a.  As to each eye, does the retina have localized scars, atrophy, or irregularities of, centrally located, with irregular, duplicated enlarged or diminished image?

b.  As to each eye, what is the Veteran's best distant vision obtainable after best correction by glasses? 

c.  As to each eye, is there is keratoconus in which contact lenses are medically required?

d.  As to each eye, does there exists a difference of more than 4 diopters of spherical correction between the two eyes?

e.  As to each eye, what is the Veteran's central visual filed measured using a Goldmann's Perimeter Chart.  A copy of the visual field study along with an interpretation of the study must be associated with the claims file.

In providing answers to the above questions, the examiner should take note of the fact that the claimant is competent and credible to report on the observable symptom of his disorder (e.g., blurred vision, difficulty seeing) even when his records are negative for symptoms. 

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

5.  After undertaking the development in paragraphs 1-4, to the extent possible, schedule the Veteran for a TDIU examination.  The examiner must review the claims file, to include any pertinent electronic evidence housed in Virtual VA.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his service connected disabilities.  

The examiner should thereafter provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment.  

In providing an answer to the above question, the examiner is instructed to ignore the effects of age and any non-service connected disabilities.  

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his service connected disabilities (e.g., pain, swelling, lost motion, blurred vision) even when her records are negative for symptoms. 

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

6.  Thereafter, readjudicate the claims on appeal.  With respect to the orthopedic rating claims, the adjudication should consider his painful motion; as to the bilateral eye disability, such adjudication must apply old 38 C.F.R. §§ 4.75 to 4.80 (2007); and as to the scar rating claims, such adjudication must apply old 38 C.F.R. § 4.118 (2007).  

If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits since issuance of the February 2009 statement of the case, to include the records obtained in July 2011 from Dr. Wiseman, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including old 38 C.F.R. §§ 4.75 to 4.80 (2007), old 38 C.F.R. § 4.118 (2007), and those governing a TDIU.  The Veteran and his representative should be afforded the applicable time period in which to respond. 



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

